This is an appeal from a final decree of the Chancery Court of Marion County, whereby the tax title of appellee to certain described lands in said county was quieted and confirmed in her. The defendants were appellant, and her brother, since deceased, of whom appellant is claimed to be the sole heir at law; and the State of Mississippi, pursuant to Chapter 309, Laws 1940, and "all persons having or claiming any legal or equitable interest in and to" the land in controversy. Appellant and her brother answered, and contested the suit. The state filed its conventional answer.
Several errors have been assigned by which the decree of the trial court is attacked as erroneous, but we do not agree with appellant that the matters of which complaint has been made were error. Furthermore, in our opinion only one of the assignments of error is serious enough to merit discussion, which is thus set out by the solicitor for appellant:
"The Court erred in admitting in evidence, over the objection of appellant, the tax collector's original list of the alleged tax sale." *Page 620 
The land was sold, pursuant to an order of the board of supervisors fixing the date therefor, on October 30, 1933, for the unpaid taxes of 1932, which were assessed to Mrs. Ben Foster, the widowed mother of appellant and her brother. The land was sold to the State of Mississippi, and was not redeemed.
On April 13, 1943, the state issued a tax forfeited land patent to appellee, who, on June 8, 1943, filed this suit, praying for the quieting and confirming of her title to said lands pursuant to the said tax forfeited land patent.
The historical review of the sheriff's part as tax collector in sales of lands for delinquent taxes, made by solicitor for appellant, is very interesting, but this Court recently held that such lists of tax sales are conveyances. Seward v. Dogan,198 Miss. 419, 21 So.2d 292. The statute involved is Section 3256, Code 1930, now Section 9936, Code 1942, the pertinent part thereof reading as follows: "The tax collector shall on or before the first Monday of June transmit to the clerk of the chancery court of the county, separate certified lists of the lands struck off by him to the state and that sold to individuals, specifying to whom assessed, the day of the sale, the amount of taxes for which the sale was made and each item of cost incidental thereto, and, where sold to individuals, the name of the purchaser, to be separately recorded by the clerk in books kept by him for that purpose. The said lists shall vest in the state or the individual purchaser thereof a perfect title to the land sold for taxes, but without the right of possession and subject to the right of redemption; but a failure to transmit or record a list, or a defective list, shall not affect or render the title void."
The list transmitted to the chancery clerk contained this certificate: "I, O.J. Foxworth, Sheriff and Tax Collector in and for said County and State do hereby certify that the following is a correct list of Lands sold to the State on The last Monday and the 30th day of Oct. 1933, for delinquent taxes due thereon, for the fiscal year 1932 pursuant to the requirements of law." *Page 621 
It is argued that since the sheriff nowhere signed this certificate, and that since his name was written therein at the beginning thereof following "I" by the then chancery clerk, and not by the sheriff and tax collector, the list was fatally defective, or, in effect, was no list transmitted to the chancery clerk by the sheriff and tax collector. Consequently, the title of the state is attacked as null and void, with the claim that for this reason also the state's patent to appellee was void, and she received no title thereby.
In our judgment, the Legislature, in amending the previous statutes, dealing with the subject, by Section 3256, Code 1930, Section 9936, Code 1942, intended to avoid previous court decisions contrary to the provisions of the amendment, as follows: "but a failure to transmit or record a list, or a defective list, shall not affect or render the title void." The entire scheme of selling lands and conveying title thereto, in dealing with the sale thereof for delinquent taxes, is statutory, and we may concede that the above certificate is defective, and we may go even further, and concede that the list was not certified, but when this is done, the decision of this Court in Lear v. Hendrix, 186 Miss. 289, 187 So. 746, 748, confronts and refutes the attack of appellant upon the effectiveness of the list herein to convey title to the state.
We quote the following from that decision: "It is argued further that the city's title was void because the lists of lands made and filed by the city tax collector was not properly certified as required by law. The record shows it was not certified but that in all other respects the law was complied with. Section 3256 of the Code chapter provides, among other things, that the lists shall vest in the purchaser a perfect title and a `failure to transmit or record a list, or a defective list, shall not effect or render the title void.' There is no contrary provision in the ordinances. The statute therefore controls. It was held in Roebuck v. Bailey, 176 Miss. 234, 166 So. *Page 622 
358, that the failure of a tax collector to sign and certify a tax list did not invalidate the tax sale."
Since the chancery court reached the same conclusion and adjudged the appellee to be the true, legal and equitable owner of the land, and quieted and confirmed her title thereto in consequence, the decree of the lower court will be and is affirmed.